Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-15, 17 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest an electric machine for a motor vehicle, primarily, having … a rotor mounted so as to be rotatable about a machine axis and having a number of permanent magnets disposed in a radial direction, each of said permanent magnets having a first side with a strong magnetic flux and a second side with a weak magnetic flux in a tangential direction, wherein when said permanent magnets are adjacent in the tangential direction, said first and second sides are directed towards one another, … said permanent magnets are magnetized in the tangential direction.
For claim 14, the prior art does not disclose or suggest a method for manufacturing an electric machine, primarily, having: …   providing a first permanent magnet having a first side with a strong magnetic flux and a second side with a weak magnetic flux in a tangential direction; providing a second permanent magnet having a first side with the strong magnetic flux and a second side with the weak magnetic flux in the tangential direction; 5 of 11FDST-P150691 - Application No. 15/389,636 Response to Office action August 4, 2020 Response submitted October 29, 2020 determining which sides of the first and second permanent magnets have the strong magnetic flux and the weak magnetic flux in the tangential 
For claim 15, the prior art does not disclose or suggest an electric machine of a motor vehicle, primarily, having: … a rotor mounted so as to be rotatable about a machine axis and having a number of permanent magnets disposed in a radial direction, each of said permanent magnets having a C- shaped cross section perpendicularly with respect to the machine axis, said C-shaped cross section having a concave boundary curve and a convex boundary curve which are both arcs whose center point is disposed on an auxiliary straight line which is perpendicular with respect to a radial straight line on which free ends of said C-shaped cross section are disposed, wherein an arc forming said concave boundary curve 6 of 11FDST-P150691 - Application No. 15/389,636 Response to Office action August 4, 2020 Response submitted October 29, 2020 has a larger radius than an arc forming said convex boundary curve.
For claim 17, the prior art does not disclose or suggest an adjustment drive for a motor vehicle, primarily, having: … an electric machine containing a stator having an electrical coil and a rotor mounted so as to be rotatable about a machine axis, said rotor having a number of permanent magnets disposed in a radial direction, each of said permanent magnets having a first side with a strong magnetic flux and a second side with a weak magnetic flux in a tangential direction, wherein when said permanent magnets are adjacent in the tangential direction, said first and second sides are directed towards one another, … said permanent magnets are magnetized in the tangential direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838